—Appeal by the defendant from a judgment of the County Court, Nassau County (Harrington, J.), rendered August 23, 1994, convicting him of attempted murder in the second degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the court erred in imposing restitution in the absence of a hearing is unpreserved for appellate review (see, People v Callahan, 80 NY2d 273; People v Garofalo, 192 AD2d 619) and we decline to reach the claim in the exercise of our interest of justice jurisdiction.
*427The sentence imposed by the court was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.